DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-8, specifically independent claims 1 and 2, it is unclear if the claims are directed to a machine to seal a glass unit or if the claims are actually directed to a process of sealing a glass unit. The claims appear to be more directed to how the machine functions, which lends to a process claim, but the preambles sets forth a machine. The claims have been examined as being directed to the machine, and the process steps are not required by the structural claims.


Claim 1 recites the limitation:
"the perimetric cavity” in Line 1
“he insulating glazing unit” in line 2
“the theoretical one” in line 3
“the margin” in line 6
“the smaller glass pane” in lines 6-7
“the synchronous suction cup carriage” in lines 12-13
“the horizontal axis H” in line 13
“the sealing cycle” in lines 13-14
“the vertical axis V” in line 15
“the sealing head” in line 15
“the sealing nozzle” in line 16
“the perimeter” in line 17
“the dosage” in line 21
“the two-component case” in lines 22-23
“the base product” in line 23
“the catalyst product” in lines 23-24
“the flow rates” in line 24
“the extreme margin” in line 29
“the devices” in line 31
“the corresponding sealing follow” in line 32
“the transverse axis Z” in line 33
There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 3, what are the metes and bounds of “the theoretical one”? How is a unit defined which is theoretical?
Claim 1, line 4, the recitation “rectangular or other than rectangular” simply means the unit can have any shape. It is unclear if the disclosure as originally filed supports the idea of having any desired shape.
Claim 1, lines 7-8, the recitation “one or more or all” is confusing because it appears the limitations simply means one or more, or at least one.
Claim 1, lines 10-11, the recitation “from one insulating glazing unit to another” renders the claim indefinite because the claim recites a single unit and does not support another unit.
Regarding claim 1, lines 12-13, the symbol “[….]” is used to signal deletion of text, but at the same time the amendment includes a further deletion of “100’”. The limitation has been interpreted as being deleted.
Claim 1, line 14, the limitation “at least one synchronous carriage” renders the claim indefinite because it is unclear if the carriage is the same as the suction cup carriage or if the limitation is reciting additional carriages.
Claim 1, line 17, the recitation “or in any case” renders the claim indefinite because it is unclear as to what this actually means. Does it simply mean “or”?
Claim 1, line 20, the recitation “being any” is vague and unclear.

Claim 2 recites the limitation:
"the perimetric cavity” in Lines 1-2
“he insulating glazing unit” in line 2
“the theoretical one” in line 3
“the perimeter” in line 6
“the margin” in line 6
“the smaller glass pane” in line 7
“the synchronous suction cup carriage” in lines 12-13
“the horizontal axis H” in lines 13-14
“the sealing cycle” in line 14
“the vertical axis V” in line 15
“the sealing head” in line 15
“the latter” in line 15
“the sealing nozzle” in line 16
“the perimeter” in line 17
“the dosage” in line 21
“the base product” in line 23
“the catalyst product” in line 24
“the flow rate” in line 24
“the perimetric edge” in line 26
“the outside curve of the spacer frame” in line 27
“the relative speed” in line 28
“the extreme margin” in line 29
“the devices” in line 30
“the related sealing follow” in line 32
There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 3, what are the metes and bounds of “the theoretical one”? How is a unit defined which is theoretical?
Claim 2, lines 4-5, the recitation “rectangular or other than rectangular” simply means the unit can have any shape. It is unclear if the disclosure as originally filed supports the idea of having any desired shape.
Claim 2, lines 7-8, the recitation “one or more or all” is confusing because it appears the limitations simply means one or more, or at least one.
Claim 2, lines 10-11, the recitation “from one insulating glazing unit to another” renders the claim indefinite because the claim recites a single unit and does not support another unit.
Regarding claim 2, lines 12-13, the symbol “[….]” is used to signal deletion of text, but at the same time the amendment includes a further deletion of “100’”. The limitation has been interpreted as being deleted.
Claim 2, line 14, the limitation “at least one synchronous carriage” renders the claim indefinite because it is unclear if the carriage is the same as the suction cup carriage or if the limitation is reciting additional carriages.
Claim 2, line 17, the recitation “or in any case” renders the claim indefinite because it is unclear as to what this actually means. Does it simply mean “or”?
Claim 2, line 20, the recitation “optionally any, and fed by one or more” is vague and unclear.



Claim 3 recites the limitation:
"the extrusion head” in Line 3
“the related feedback” in line 3
“the actuator” in line 3
“the continuous adjustment” in line 4
“the devices” in line 4
“the corrective action” in line 6
“the conveyors” in line 7
There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 3, line 6, the recitation “it” renders the claim indefinite because it is unclear exactly what “it” is referring to.

Claim 4 recites the limitation:
"the extrusion head” in Line 3
“the entire surface” in line 4
“the actuator” in line 5
“the continuous adjustment” in lines 5-6
“the devices” in line 6
There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 4, line 3, the recitation “its” renders the claim indefinite because it is unclear exactly what “its” is referring to.
Regarding claim 4, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 5 recites the limitation:
"the sensors” in Line 2
“the extrusion head” in lines 2-3
“the array” in line 3
“the conveyor” in line 4
“the actuator” in line 5
“the continuous adjustment of the devices” in line 5
There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 5, line 6, it is unclear what “does not produce conditions of instability” actually means. What are the metes and bounds of the limitation?

Claim 6 recites the limitation:
"the correction o the position of the devices” in Line 2
“the theoretical profile” in line 5
“the extrusion nozzle device” in line 5
“the edges” in line 6
“the actual nozzle” in lines 6-7
“the plate” in line 7
“the two elements” in line 8
“the mutual distance” in line 9
“the control system” in line 9
“the actuation system” in line 10
There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6, line 3, the recitation “its” renders the claim indefinite because it is unclear exactly what “its” is referring to.
Regarding claim 6, line 4, the recitation “which is necessary to follow the displacements” renders the claim indefinite because it is unclear what the recitation requires.
Regarding claim 6, line 9, the recitation “it” renders the claim indefinite because it is unclear exactly what “it” is referring to.

Claim 7 recites the limitation:
"the control system” in line 2
 “the PID type” in line 2 (further PID should be written without abbreviation unless it is recited more than one time)
There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation:
"the body of the potentiometer” in line 2
 “the stem” in line 2 
“the probe” in line 3
“the structure” in line 3
“the plate” in line 3
There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 9 and 10, the claims are directed to a method of sealing by a machine of claim 1/2, but the machine is not recited in such a way as to define how the machine is being used; therefore the claim is examined based on the process step alone which is then capable of being carried out via machine of claim 1/2.

Claim 9 recites the limitation:
"the automatic sealing” in line 1
“the perimetric cavity” in line 1
“the insulating glazing unit” in line 2
“the geometry” in line 2
“the theoretical one” in line 3
“the devices” in lines 4-5
“the actual position” in line 7
“the non-flatness” in line 8
There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 9, lines 2-3, it is unclear what is meant by “irregular in terms of flatness and shape”.
Regarding claim 9, line 6, the recitation “its” renders the claim indefinite because it is unclear exactly what “its” is referring to.

Claim 10 recites the limitation:
“the perimetric cavity” in line 1
“the insulating glazing unit” in lines 1-2
“the geometry” in line 2
“the theoretical one” in line 3
“the devices” in lines 4-5
“the actual position” in line 7
There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 10, lines 2-3, it is unclear what is meant by “irregular in terms of flatness and shape”.
Regarding claim 10, line 6, the recitation “its” renders the claim indefinite because it is unclear exactly what “its” is referring to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 32 17 410 A1 to Lenhardt.

The claims have been examined as best understood.

Regarding claim 1, a machine for the automatic sealing of the perimetric cavity of the insulating glazing unit, the geometry of which is irregular in terms of flatness and shape with respect to the theoretical one, constituted by at least two glass panes having a rectangular or other than rectangular shape and at least one spacer frame located proximate to the perimeter at a finite distance from the margin of said glass panes or of the smaller glass pane, the glass panes being optionally aligned or offset along one or more or all the perimetric sides and the thickness both of each glass pane and of each spacer frame and therefore the total thickness of the insulating glazing unit being variable from one insulating glazing unit to another, constituted by: at least one synchronous conveyor having the function of support and displacement of the insulating glazing unit along the horizontal axis H during the sealing cycle (Paragraphs [0010] and [0011] of translation); at least one synchronous carriage which runs along vertical guides along the vertical axis V and is provided with the sealing head (Paragraph [0012]), said head having a synchronous rotary motion 6 so that the sealing nozzle is oriented so as to be tangent to the perimeter of the insulating glazing unit (Paragraph [0012]), or in any case the relative movement between the insulating glazing unit and the sealing nozzle being able to occur by means of different mechanisms and the arrangement of the insulating glazing unit being any, and fed by one or more, in case of a plurality of types of sealants, synchronous volumetric units for the dosage of bi-component or mono-component sealant, each assembly being constituted, for the two- component case, by a dosage unit for the base product and by a dosage unit for the catalyst product, the flow rates of which are adjusted: as a function of the stoichiometric dosage ratio, for the bi-component case, and of the dimensions of the cavity of the perimetric edge comprised between the glass panes and the outside curve of the spacer frame and of the relative speed between the nozzle and the perimeter of the insulating glazing unit, so as to fill the cavity up to the extreme margin of the smaller glass pane or of the glass panes if aligned (Paragraphs [0029] and [0030]), wherein the devices interfaced and operating in connection with the perimetric cavity of the insulating glazing unit during the corresponding sealing follow withoutDocket No.: 221007-1810 discontinuity the actual position of said cavity along the transverse axis Z (Paragraph [0016] – Paragraph [0019]), which is different from the theoretical one due to non-flatness of the insulating glazing unit.
Regarding claim 2, a machine for the automatic sealing of the perimetric cavity of the insulating glazing unit, the geometry of which is irregular in terms of flatness and shape with respect to the theoretical one, constituted by at least two glass panes having a rectangular or other than rectangular shape and at least one spacer frame located proximate to the perimeter at a finite distance from the margin of said glass panes or of the smaller glass pane, the glass panes being optionally aligned or offset along one or more or all of the perimetric sides and the thickness both of each glass pane and of each spacer framealigned (Paragraphs [0029] and [0030]), characterized in that the devices interfaced and operating in connection with the perimetric cavity of the insulating glazing unit during the related sealing follow without discontinuities theDocket No.: 221007-1810 actual position of said cavity along the axes H, V and Theda (Paragraph [0016] – Paragraph [0019]), which is different from the theoretical one due to the geometric irregularity of the perimeter of the insulating glazing unit.  
Regarding claim 9, a method for the automatic sealing of the perimetric cavity of the insulating glazing unit, the geometry of which is irregular in terms of flatness and shape with respect to the theoretical one, performed in the machine according to wherein the devices interfaced and operating in connection with the perimetric cavity of the insulating glazing unit during its sealing follow without discontinuities the actual position of said cavity along the transverse axis Z, which is different from the theoretical one due to the non- flatness of the insulating glazing unit (Paragraph [0016] – Paragraph [0019]).
Regarding claim 10, a method for the automatic sealing of the perimetric cavity of the insulating glazing unit, the geometry of which is irregular in terms of flatness and shape with respect to the theoretical one, performed in the machine according to claim 1, wherein the devices interfaced and operating in connection with the perimetric cavity of the insulating glazing unit during its sealing follow without discontinuities the actual position of said cavity along the axes H, V and 6, which is different from the theoretical one (Paragraph [0016] – Paragraph [0019]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 32 17 410 A1 to Lenhardt in view of US 7,922,842 B2 to Vianello.

Regarding claims 3-5, Lenhardt discloses using a controller to keep the head icentered with the cavity of the glass panel but does not specifically disclose sensors which report data and are used to keep the head centered.
Vianello discloses providing sensors to sense and report the distance of the head from the glass panel, etc. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the machine with sensors in order to accurately sense and relay the exact distance between the head and the glass panel, thereby ensuring the sealing with a proper thickness and preventing the sealing from flowing out of the cavity. Further, the sensors eliminate any need of manual adjustment.
Regarding claim 6, Lenhardt discloses wherein for the correction of the position of the devices interfaced with the perimetric cavity of the insulating glazing unit during its sealing, along the axis H, V and 6, which is necessary to follow the displacements with respect to the theoretical profile, the extrusion nozzle device is composed of a plate, which is pushed against the edges of the glass panes, and of the actual nozzle, which has such a shape as to pass freely through the plate (portion of the head abuts the ends of the glass plates and the nozzle is located between and into the cavity). 
Lenhardt does not disclose a transducer which measures the distance between the plate and the nozzle.
Vianello discloses sensors which measure distances between the nozzle and the glass panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the machine with sensors in order to accurately sense and relay the exact distance between the head and the glass panel, thereby ensuring the sealing with a proper thickness and preventing the sealing from flowing out of the cavity. Further, the sensors eliminate any need of manual adjustment.
Regarding claim 7, Lenhardt does not specifically disclose wherein the control system is of the PID type.  
Vianello discloses using sensors, etc. within the machine and it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have provided the machine with a PID controller thereby enabling the controller to function in response to the calculated error percentages of the distances between the head and the cavity of the glass panel. PID controllers are well known in art.
Regarding claim 8, Lenhardt does not disclose wherein the body of the potentiometer, the stem of which carries the probe, is integral with the structure that carries the plate.  
Vianello discloses providing the head with a probe (Column 4, lines 49-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the machine of Lenhardt with a probe as taught by Vianello so to effectively measure the distance between the head/nozzle and the glass panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635